Title: From Thomas Jefferson to William Matthews, 30 December 1823
From: Jefferson, Thomas
To: Matthews, William


                        Revd Sir
                        
                            Monto
                            Dec. 30. 23.
                        
                    I recieved some time ago a letter from mrs Dougherty, wife of Joseph Dougherty, both formerly in my service while I lived in Washington. she states that she is in  great want and asks some aid from me, and wishes it to be so conveyed as to be unknown to her husband, who she fears would be offended at the idea of being supposed in a state of mendicity. they were both good and faithful servants, and I am sorry to learn that they find difficulties   which, I had hoped their merit & industry would have surmounted. I live in an inland county of mountains where there is little commerce & no command of money, and especially for farmers, of which class I am, who depend for all supplies on getting their produce to market we have no banks to call on in a sudden want. this circumstance has been the real cause of my tardy attention to the letter recd and as she has stated that  whatever I should send thro’ you would be conveyed to her without the privacy of her husband, I take the liberty of inclosing to you twenty five Dollars  which I pray you to deliver to her personally. presuming that she is one of your congregation and that this kind act will not be deemed altogether foreign to your pastorel offices, I hope I shall stand excused for giving you this trouble and that you will accept the assurance of my high respect and esteem
                        Th:J.
                    